M DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
First, the Applicant argues that the amide compound of Yamada is a basic dispersant, rather than a binder resin for a toner particle. 
As the Applicant is aware, Yamada teaches that in the amide compound obtained by a reaction between a polyethyleneimine and a polyester (D) obtained by self-condensation of 12-hydroxystaric acid, the polyethyleneimine-derived component serves as a polyester-adsorbent group in the insulating liquid against the toner particles containing a polyester, and the polyester obtained by self-condensation of 12-hydroxystearic acid functions as a dispersing group. Since a polyethyleneimine having a low molecular weight is used, the amide compound can be adsorbed to the surface of the toner particles without being floated therefrom, so that bridging aggregation between the particles via polyethyleneimine is suppressed, thereby improving dispersion stability of the toner particles.
Furthermore, as mentioned on pg. 5-6 in the previous Office action, Yamada teaches that the self-condensate of 12-hydroxystearic acid (“polyester (D)”) serves as a dispersing group and that it contributes to the improvement of dispersion stability of toner particles in the insulating liquid, but at the same time, the self-condensate of 12-hydroxystearic acid has an appropriate molecular weight, so that the self-condensate of 12-hydroxystearic acid has good compatibility with the polyester of the toner particles during fusing with heating so that the function of the amide compound as a dispersant is lost (emphasis added), causing aggregation between the toner particles to be accelerated, thereby obtaining high fusing ability ([0013]). Even though Yamada teaches that the amide compound (composed of the polyethyleneimine and the polyester (D)) is present on the surface of the toner particles rather than dispersed inside of the toner particle, it would still function as a “binder” resin in this aspect, since it functions to improve the fusing ability of the toner when its function as a dispersant is lost. 
Even if, arguendo, that Yamada taught the amide compound to solely function as a dispersant, the preamble of claims 1 and 10 (“a binder resin composition for toner”) recite intended use. Since the amide compound of Yamada meets all of the structural limitations recited in claims 1 and 10, it reads on the claims, regardless of how it is used in the prior art. According to the MPEP 2111.02 (II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”
Additionally, nowhere do the claims preclude the use of the “resin composition” of the claimed invention as a dispersant. For instance, claim 1 recites “a binder resin composition…comprising: a resin composition (C-P)…and an amorphous resin (A)”. Claim 1 does not specify that C-P is a binder resin, so therefore, it could certainly be a dispersant. The composition of the prior art would still be a binder resin composition that reads on claim 1 if it includes the dispersant and a separate amorphous resin. In that case, the amorphous resin represents the “binder resin” and dispersant is just part of the composition. Claim 1 nowhere recites that the resin C-P function as a binder resin.
Next, the Applicant points to Fig. 5 and Table 1 of US 2010/0204435 A1 by Ebata et al. and asserts that the melting point of the homopolymer of 12-hydroxystearic acid having a number average molecular weight (Mn) of about 36,000 corresponding to the polyester (C) of the present invention is around -40 ºC. Therefore, the Applicant concludes that the polyester (D) of Yamada is liquid at room temperature, and therefore, cannot be used as a binder resin composition since a binder resin is required to be a solid body at room temperature.
However, the Applicant has failed to provide the calculations and/or describe the process of arriving at the number average molecular weight and the melting point of the 12-hydroxystearic acid of Ebata. Therefore, these values are mere allegations without proper evidence, and are therefore considered to be arguments of counsel. Arguments of counsel are afforded no consideration. According to the MPEP, arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP § 2145(I). 
The Applicant has also failed to provide evidence that the 12-hydroxystearic acid of Yamada is liquid at room temperature. Therefore, the Applicant’s allegations without evidence are also afforded no consideration. According to the MPEP, if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.
Regardless, in view of compact prosecution, these allegations will be addressed anyways. First, it is not well understood as to why the Applicant is comparing a homopolymer of 12-hydroxystearic acid having a number average molecular weight of 36,000 to the self-condensate of 12-hydroxystearic acid having a number average molecular weight of from 1,000 to 2,500 ([0061] of Yamada), since the two would be expected to have different properties due to the large different in molecular weights. Next, it is unclear as to which example from Table 1 has a number average molecular weight of 36,000, especially since no calculations were provided. Finally, Fig. 5 and Table 1 of Ebata refer to 12-hydroxy copolymers, and not homopolymers as the Applicant states. For at least these reasons, the comparison of the polymeric 12-hydroxystearic acid of Ebata to the polymeric 12-hydroxystearic acid of is improper. 
Furthermore, Yamada teaches the use of a commercially available 12-hydroxystearic acid available from Tokyo Chemical Industry Co., Ltd. in the production example of polyester (D) ([0107]). According to the specification sheet available from Tokyo Chemical Industry Co., Ltd., their commercial 12-hydroxy stearic acid has a melting point of 75.0 ºC to 80.0 ºC, which is not only significantly higher than the melting point alleged by the Applicant (-40 ºC), but also meets the claim limitations of newly amended claims 1, 10, and newly added claim 21 of being at least 50 ºC (claims 1 and 10) or from 50 ºC to 130 ºC (claim 21). Therefore, the Applicant is incorrect that the polyester (D) of Yamada is liquid at room temperature.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claims 1-15, 17-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamada et al. (2014/0186764 A1), considered with Veregin et al. (US 2011/0250536 A1), further considered with Umeda et al. (US 2015/0177630 A1), and further considered with the specification sheet of 12-hydroxy stearic acid available from Tokyo Chemical Industry Co., Ltd..

Yamada teaches a method for producing a liquid developer containing toner particles containing a resin that contains a polyester and a pigment, and an insulating liquid ([0007]). The method is described as a first step involving melt-kneading the resin and the pigment, and pulverizing a melt-kneaded mixture to provide toner particles, a second step of dispersing the toner particles in the insulating liquid in the presence of a basic dispersant to provide a dispersion of toner particles, and a third step of wet-milling the dispersion of toner particles to provide a liquid developer. The basic dispersant is an amide compound obtained by a reaction between a polyethyleneimine and a polyester (D) obtained by self-condensation of 12-hydroxystearic acid ([0007]). The polyethyleneimine has a number-average molecular weight of 1,000 or more and 2,600 or less and the polyester (D) has a number-average molecular weight of 1,000 or more and 2,500 or less. A molar ratio of the polyethyleneimine to the polyester (D) (polyethyleneimine/polyester (D)) is from 1/1 to 1/5, and the amide compound has a weight average molecular weight of 2,000 or more and 7,500 or less ([0007]). 
	The polyester in the resin contains a polyester (R) having an acid value of 120 mgKOH/g or less, from the viewpoint of improving fusing ability of the liquid developer, from the viewpoint of reducing the viscosity of the liquid developer, and from the viewpoint of improving the dispersion stability of toner particles in the liquid developer, thereby improving storage stability ([0029]). The content of the polyester (R) is 90% by mass or more ([0028], claim 4). The polyester (R) has a glass transition temperature of 80 ºC or lower, from the viewpoint of improving dispersion stability of the liquid developer, thereby improving storage stability ([0031]). Therefore, polyester (R) is an amorphous polyester. Yamada also teaches that it is preferable that the polyester is obtained by polycondensing an alcohol component comprising a dihydric or higher polyhydric alcohol, and a carboxylic acid component comprising a dicarboxylic or higher polycarboxylic acid compound ([0017]).
	Yamada teaches that the basic dispersant is used for the purpose of stably dispersing toner particles in the insulating liquid, is an amide compound obtained by a reaction between a polyethyleneimine and a polyester (D) obtained by self-condensation of 12-hydroxystearic acid from the viewpoint of improving adsorbability to the resin, particularly a polyester, from the viewpoint of improving dispersion stability of the toner particles in the liquid developer, and from the viewpoint of improving fusing ability of the liquid developer ([0057]). Yamada also teaches that the polyester obtained by self-condensation of 12-hydroxystearic not only serves as a dispersing group, but it also contributes to the improvement of dispersion stability of toner particles in the insulating liquid, and at the same time the self-condensate of 12-hydroxystearic acid has an appropriate molecular weight, so that the self-condensate of 12-hydroxystearic acid has good compatibility with the polyester of the toner particles during fusing with heating, so that the function of the amide compound as a dispersant is lost, and aggregation between the toner particles is accelerated, resulting in a toner with high fusing ability ([0013]). Yamada further teaches that the self-condensation reaction between the polyethyleneimine and the polyester (D) occurs at a temperature of 80 ºC to 170 ºC ([0058]). Even though Yamada teaches that the amide compound (composed of the polyethyleneimine and the polyester (D)) is present on the surface of the toner particles rather than dispersed inside of the toner particle, it would still function as a “binder” resin in this aspect, since it functions to improve the fusing ability of the toner when its function as a dispersant is lost.
Even if Yamada had taught the amide compound to solely function as a dispersant, the preamble of claims 1 and 10 (“a binder resin composition for toner”) recite intended use. Since the amide compound of Yamada meets all of the structural limitations recited in claims 1 and 10, it reads on the claims, regardless of how it is used in the prior art. According to the MPEP 2111.02 (II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”
Additionally, nowhere do the claims preclude the use of the “resin composition” of the claimed invention as a dispersant. For instance, claim 1 recites “a binder resin composition…comprising: a resin composition (C-P)…and an amorphous resin (A)”. Claim 1 does not specify that C-P is a binder resin, so therefore, it could certainly be a dispersant. The composition of the prior art would still be a binder resin composition that reads on claim 1 if it includes the dispersant and a separate amorphous resin. In that case, the amorphous resin represents the “binder resin” and dispersant is just part of the composition. Claim 1 nowhere recites that the resin C-P function as a binder resin.
	According to the first example of the production of the amide compound, 6.4 g of Polyethyleneimine 300 (commercially available from Junsei Chemical Co. Ltd., number-average molecular weight of 1,500) and 68.6 g of the 12-hydroxystearic acid, polyester (D) condensate were reacted to create an amide compound ([0108]). In this example, the polyethylene amine made up 8.53 mass % of the amide compound. In the first step of the first example, 85 parts by mass of the amorphous polyester (R) and 15 parts by mass of a pigment were used to produce toner particles ([0119]). Therefore, the toner particles were comprised of 85 mass % of the amorphous polyester resin (R). In the second step, 35 parts by mass of said toner particles were mixed with 1.75 parts of the amide compound and 63.25 parts of the insulating liquid, to provide a dispersion of toner particles ([0122]). Since the amide compound comprised of 8.53 mass % of the polyethyleneimine, the amount of the polyalkyleneimine with respect to the total amount of the amid compound and the polyester resin (R), after mixing the toner particles containing the amorphous polyester (R) and the basic dispersant containing the polyethyleneimine and the polyester (D), can be calculated as: (0.0853 x 0.0175) = 0.00149 x 100% = 0.149 % by mass. Therefore, dispersion of the toner particles (containing polyester (R), polyester (D), and the polyethyleneimine) contained 0.149 % by mass of the polyethyleneimine, which falls within the range required by claim 4.
Furthermore, Yamada teaches the use of a commercially available 12-hydroxystearic acid available from Tokyo Chemical Industry Co., Ltd. in the production example of polyester (D) ([0107]). According to the specification sheet available from Tokyo Chemical Industry Co., Ltd., their commercial 12-hydroxy stearic acid has a melting point of 75.0 ºC to 80.0 ºC, which falls within ranges of newly amended claims 1, 10, and newly added claim 21.
Yamada does not specifically mention that polyester (D) is crystalline, nor does Yamada provide physical properties of polyester (D) that would indicate that it is crystalline (such as its melting point). However, Yamada does not teach away from polyester (D) being crystalline, and teaches that the toner has excellent fusing ability (Yamada, [0011]). Veregin is cited to exemplify the benefits of combining a crystalline resin with an amorphous resin.
Veregin teaches a process for producing images with toner particles (Abstract). Veregin further teaches that toner blends containing crystalline or semi-crystalline reins with an amorphous resin have recently been shown to provide very desirable ultra-low melt fusing, which is important for both high-speed printing and lower fuser power consumption. These types of toners containing crystalline polyesters have been demonstrated suitable for both emulsion aggregation (EA) toners, and in conventional jetted toners. Combinations of amorphous and crystalline polyesters may provide toners with relatively low-melting point characteristics (sometimes referred to as low-melt, ultra-low melt or ULM), which allows for more energy-efficient and faster printing ([0002]). Therefore, polyester (D) of Yamada is likely a crystalline resin, in view of providing a toner with relatively low-melting point characteristics as described by Veregin.
Yamada does not provide SP values of the resins. However, Yamada teaches that the polyester obtained by self-condensation of 12-hydroxystearic not only serves as a dispersing group, but it also contributes to the improvement of dispersion stability of toner particles in the insulating liquid, and at the same time the self-condensate of 12-hydroxystearic acid has an appropriate molecular weight, so that the self-condensate of 12-hydroxystearic acid has good compatibility with the polyester of the toner particles during fusing with heating, so that the function of the amide compound as a dispersant is lost, and aggregation between the toner particles is accelerated, resulting in a toner with high fusing ability ([0013]). Since the polyester resins have good compatibility, then the difference in their SP values would be close to 0. Umeda is cited to exemplify this concept. 
Umeda teaches a toner that contains a crystalline resin and an amorphous resin (Abstract). Umeda teaches that it is suitable that the difference of an SP value (SPa) of the crystalline resin and an SP value (SPb) of the amorphous resin is greater than or equal to -1.5 and less than or equal to 1.5 ([0074]). The SP value is used as an index which shows the ease of mixing of each resin. By controlling the SP value of each resin to fall within this range, the dissolution rate of the crystalline resin in the amorphous resin becomes high and a Tg reduction in the fixation of the toner becomes large, so that the low-temperature fixability of the toner improves ([0075]). The SP value of the resin can be controlled by the type and the amount of the raw material monomers to be used in the manufacturing of the resin ([0083]). For instance, in order to increase the SP value of the resin, a monomer with a large SP value may be used. On the other hand, in order to reduce the SP value of the resin, a monomer with a small SP value may be used ([0083]).

Claim 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2014/0186764 A1), considered with Umeda et al. (US 2015/0177630 A1), and further considered with the specification sheet of 12-hydroxy stearic acid available from Tokyo Chemical Industry Co., Ltd..

Yamada teaches the method for producing a liquid developer containing toner particles as described above. As previously mentioned, Yamada does not mention the SP values of the polyester resins. Yamada also does not teach a specific time limit that the condensation reaction is carried out. However, Yamada does teach that the polyester resins are compatible with each other (Yamada, [0013]), and that the condensation reaction was terminated when the desired acid value was attained (Yamada, [0107]). Furthermore, in the production examples of Umeda, the SP values of the crystalline polyester resin ranged from 9.9 to 11.8 (Umeda, Table 2) and the SP values of the amorphous polyester resin ranged from 10 to 11 (Umeda, Table 4). As previously mentioned, Umeda teaches that SP values indicate compatibility between resins. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the SP value of the crystalline polyester resin so that it would be compatible with the accompanying amorphous polyester resin, and to have optimized the time that the condensation reaction was performed so that the desired acid value of the condensate could be attained.



Conclusion









Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.E./Examiner, Art Unit 1737        

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/30/2022